           Case 1:18-vv-01266-UNJ Document 40 Filed 11/18/19 Page 1 of 4




         In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 18-1266V
                                    Filed: September 6, 2019
                                         UNPUBLISHED


    TINA FURLANO,

                        Petitioner,
    v.                                                       Special Processing Unit (SPU);
                                                             Damages Decision Based on Proffer;
    SECRETARY OF HEALTH                                      Influenza (Flu) Vaccine; Shoulder
    AND HUMAN SERVICES,                                      Injury Related to Vaccine
                                                             Administration (SIRVA)
                       Respondent.


Bridget Candace McCullough, Muller Brazil, LLP, Dresher, PA, for petitioner.
Colleen Clemons Hartley, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES1

Dorsey, Chief Special Master:

        On August 22, 2018, Tina Furlano (“petitioner”) filed a petition for compensation
under the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et
seq.,2 (the “Vaccine Act”). Petitioner alleges that she suffered a left shoulder injury
related to vaccine administration (“SIRVA”) as a result of an influenza (“flu”) vaccine she
received on October 4, 2016. Petition at 1. The case was assigned to the Special
Processing Unit of the Office of Special Masters.

      On August 6, 2019, a ruling on entitlement was issued, finding petitioner entitled
to compensation for SIRVA. On September 6, 2019, respondent filed a proffer on
award of compensation (“Proffer”) indicating petitioner should be awarded $62,500.00 in

1
  The undersigned intends to post this decision on the United States Court of Federal Claims' website.
This means the decision will be available to anyone with access to the internet. In accordance with
Vaccine Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the
undersigned agrees that the identified material fits within this definition, the undersigned will redact such
material from public access. Because this unpublished decision contains a reasoned explanation for the
action in this case, undersigned is required to post it on the United States Court of Federal Claims'
website in accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services).
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
           Case 1:18-vv-01266-UNJ Document 40 Filed 11/18/19 Page 2 of 4



pain and suffering damages. Proffer at 1. In the Proffer, respondent represented that
petitioner agrees with the proffered award. Id. Based on the record as a whole, the
undersigned finds that petitioner is entitled to an award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $62,500.00, in the form of a check payable to
petitioner, Tina Furlano. This amount represents compensation for all damages that
would be available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
            Case 1:18-vv-01266-UNJ Document 40 Filed 11/18/19 Page 3 of 4



                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS

                                                    )
 TINA FURLANO,                                      )
                                                    )
                Petitioner,                         )
                                                    )   No. 18-1266V
 v.                                                 )   Chief Special Master Dorsey
                                                    )   ECF
 SECRETARY OF HEALTH AND HUMAN                      )
 SERVICES,                                          )
                                                    )
                Respondent.                         )
                                                    )

              RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

       On August 22, 2018, Tina Furlano (“petitioner”) filed a petition for vaccine injury

compensation alleging that she suffered a shoulder injury related to vaccine administration

(“SIRVA”) as result of an influenza (“flu”) vaccine administered on October 4, 2016. On

August 5, 2019, respondent conceded that entitlement to compensation was appropriate under the

terms of the Vaccine Act. On August 6, 2019, the Chief Special Master Dorsey issued a Ruling

on Entitlement finding that petitioner was entitled to compensation. The case is now in damages.

       I.       Items of Compensation

       Based upon the evidence of record, respondent proffers that petitioner should be awarded

$62,500.00 in pain and suffering damages, which represents all elements of compensation to

which petitioner would be entitled under 42 U.S.C. § 300aa-15(a). Petitioner agrees.

       II.      Form of the Award

       Respondent recommends that the compensation provided to petitioner be made through a




                                                1
            Case 1:18-vv-01266-UNJ Document 40 Filed 11/18/19 Page 4 of 4



lump sum payment of $62,500.00 in the form of a check payable to petitioner. 1 Petitioner

agrees.

          Petitioner is a competent adult. Evidence of guardianship is not required in this case.

                                                       Respectfully submitted,

                                                       JOSEPH H. HUNT
                                                       Assistant Attorney General

                                                       C. SALVATORE D’ALESSIO
                                                       Acting Director
                                                       Torts Branch, Civil Division

                                                       CATHARINE E. REEVES
                                                       Deputy Director
                                                       Torts Branch, Civil Division

                                                       ALEXIS B. BABCOCK
                                                       Assistant Director
                                                       Torts Branch, Civil Division

                                                       /s/ Colleen C. Hartley
                                                       COLLEEN C. HARTLEY
                                                       Trial Attorney
                                                       Torts Branch, Civil Division
                                                       U.S. Department of Justice
                                                       P.O. Box 146
                                                       Benjamin Franklin Station
                                                       Washington, D.C. 20044-0146
                                                       Phone: (202) 616-3644
                                                       Fax: (202) 353-2988
DATED: September 6, 2019




1
 Should petitioner die prior to the entry of judgment, respondent reserves the right to move the
Court for appropriate relief. In particular, respondent would oppose any award for future
medical expenses, future pain and suffering, and future lost wages.


                                                   2
